tax_exempt_and_government_entities_division department of the treasur internal_revenue_service washington d c oct uniform issue list legend taxpayer a amount b ira x company d bank f company g state m dear this is in response to your letter dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code received amount b from ira x taxpayer a asserts that the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age to accomplish a rollover within the 60-day period prescribed by sec_408 was due to hurricane conditions in rollover amount b however the 60-day rollover period had already expired taxpayer a attempted to home state of failure - page taxpayer a was a resident of the state of directed company c to transfer amount b from ira x into - non-ira account at bank f with further instructions for bank f to transfer amount b to company g in order to provide sufficient proof of assets and to pay certain closing costs in conjunction with proposed purchase of a house in state m amount b was transferred to company g on taxpayer a on closing on a house in state m took place on while taxpayer a was in the process of purchasing a home in state m the process of selling well within the 60-day rollover period taxpayer a intended to return amount b to ira x upon receiving the proceeds from the sale of this residence was scheduled to close residence in was also in residence however from through swept through closing process as a result taxpayer a did not return amount b to ira x within the day rollover period the sale on which time the funds were available to taxpayer a to return amount b to ira x however the 60-day rollover period had expired residence was located which delayed the several tropical storms and hurricanes residence was final on where at shortly after receiving the proceeds from the sale of discussed ira x with period had passed it was up to the irs to determine whether or not amount b would be declared income release ir-2004 -115 provider was not aware of revproc_2003_16 or of news was told that since the 60-day rollover ira provider taxpayer a on the internal_revenue_service issued news_release ir-2004- in which it announced special tax relief for taxpayers in the presidential disaster_area that was struck by the special relief gave affected taxpayers until december time-sensitive actions described in sec_301 7508a-1 c which includes the making of a rollover under sec_408 taxpayer a was an affected taxpayer located in the presidential disaster_area and accordingly had until december was aware of this relief to complete the rollover neither the ira provider nor taxpayer a to perform certain based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b _ _- page sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includibie in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code _ page revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that taxpayer a took a distribution in order to provide sufficient proof of assets and to pay certain closing costs in conjunction with proposed purchase of a home in state m taxpayer a intended to redeposit amount b using the proceeds from the sale of taxpayer a used the distribution in a transaction that in essence amounts to a short term interest-free_loan the committee report describing legislative intent indicates that congress enacted the rollover provision to allow portability between eligible plans including iras in general using a distribution as a short term_loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans however in this case taxpayer a was an affected taxpayer as described in news_release ir-2005-115 and contribution during the extension period granted by news_release ir-2005-115 both taxpayer a and period ira provider were unaware of the availability of this extension had the funds available to make a rollover residence therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent - page if you wish to inquire about this ruling please contact at please address all correspondence to sincerely yours ada pay manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
